66 Ford Road Suite 230 Denville, New Jersey 07834 Tel: 973-983-6300 Fax: 973-983-6304 January 4, 2012 Via Edgar Agents Jeffrey Riedler, Assistant Director United States Securities and Exchange Commission Washington, DC 20549 RE: Healthcare Corporation of America Registration Statement Form S-1 Amendment #1 filed January 29, 2010 Dear Mr. Riedler This letter is in response to your letter dated December 15, 2011. Healthcare Corporation of America hereby requests the withdrawal of our registration statement form S-1 amendment No.1 filed January 29, 2010. I have contacted both Ms. Acharya and Ms. Zukin by telephone and notified them of the withdrawal If you have any questions, please do not hesitate to contact me. Sincerely, /s/ Joseph Drucker Joseph Drucker Vice President, Secretary and Corporate Counsel cc: Rose Zukin Nandini Acharya
